DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response filed on 27 September 2022. Claims 1-20 are still pending in the application.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application.  
Appropriate correction is required.

The only rejection that remains in the application is the double patenting rejection.
Applicant’s representative stated that a Terminal disclaimer will be sent upon the allowability of all the claims. Therefore, the double patenting rejection is maintained. 
                                                                                 Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10498607 hereinafter “607” and claim 1 of U.S. Patent No. 10972357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than claim 1 of “607” and “357” which encompass the same metes, bounds, and limitations. For example, both, the application and patents “607” and “357” are interchanging “first” and “second”. In the same recitation, the application may say “first message” while patent “607” may say “second message”. A slight wording from the patent has been omitted in the application. Therefore, It would be obvious to a skill artisan before the effective date of the claimed invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Patent Number 10498607
Exemplary claim 1
1. A software defined network (SDN) system, comprising at least one N.sup.th level controller and at least two (N+1).sup.th level controllers, wherein each (N+1).sup.th level controller belongs to a N.sup.th level controller, wherein N is an integer greater than or equal to 1, wherein a first (N+1).sup.th level controller is configured to: receive a first message from a node belonging to the first (N+1).sup.th level controller, wherein the first message comprises an identifier of the node sending the first message; send a second message to a first N.sup.th level controller to which the first (N+1).sup.th level controller belongs in response to determining that the first message is a cross-domain message comprising an identifier of a node belonging to a second (N+1).sup.th level controller; wherein the first N.sup.th level controller is configured to: receive the second message from the first (N+1).sup.th level controller; and perform decision processing based on status information of the first (N+1).sup.th level controller and status information of boundary nodes of the first (N+1).sup.th level controller in response to the second message, wherein a boundary node of the first (N+1).sup.th level controller belongs to the first (N+1).sup.th level controller and couples to a node belonging to a different (N+1).sup.th level controller.
2. The SDN system of claim 1, wherein the first (N+1).sup.th level controller is further configured to: add an identifier of the first (N+1).sup.th level controller to the first message to obtain a third message in response to the received first message comprising an identifier of a third (N+1).sup.th level controller; and send the third message to the first N.sup.th level controller, and wherein the first N.sup.th level controller is further configured to: receive a plurality of third messages from each (N+1).sup.th level controller belonging to the first N.sup.th level controller; and determine a backbone topology of the SDN system based on the plurality of third messages to determine a backbone transmission path of data in the SDN system based on the backbone topology.
3. The SDN system of claim 2, further comprising a (N−1).sup.th level controller, wherein the first N.sup.th level controller belongs to the (N−1).sup.th level controller, wherein N is an integer greater than 1, wherein the first N.sup.th level controller is further configured to: replace the identifier of the third (N+1).sup.th level controller in the third message with an identifier of the first N.sup.th level controller to obtain a fourth message in response to the third message comprising the identifier of the third (N+1).sup.th level controller not belonging to the first N.sup.th level controller; and send the fourth message to the (N−1).sup.th level controller, and wherein the (N−1).sup.th level controller is configured to: receive the fourth message from the first N.sup.th level controller; and determine the backbone topology of the SDN system based on the fourth message to determine the backbone transmission path of the data in the SDN system based on the backbone topology of the SDN system.
4. The SDN system of claim 2, wherein the first (N+1).sup.th level controller is further configured to separately send a fifth message to the first N.sup.th level controller and a node belonging to the first (N+1).sup.th level controller, wherein the fifth message comprises an identifier of the node to which the fifth message is sent and the identifier of the first (N+1).sup.th level controller, and wherein the first N.sup.th level controller is further configured to: receive the fifth message from the first (N+1).sup.th level controller; determine the backbone topology of the SDN system based on the third message and the fifth message that comprise an identifier of a same node; and determine the backbone transmission path of the data in the SDN system based on the backbone topology of the SDN system.
5. The SDN system of claim 1, wherein the first (N+1).sup.th level controller is further configured to: update the status information of the node based on the first message, wherein the status information is comprised in the first message; and send the first message to the first N.sup.th level controller in response to the received first message comprising status information of the node, wherein the node is a boundary node of the first (N+1).sup.th level controller, and wherein the first N.sup.th level controller is further configured to update the status information of the boundary node of the first (N+1).sup.th level controller based on the first message.
6. The SDN system of claim 1, wherein the first (N+1).sup.th level controller is further configured to send a sixth message to the first N.sup.th level controller in response to the received first message being a data transmission request message and comprising an identifier of a node not belonging to the first (N+1).sup.th level controller, wherein the sixth message comprises each of an identifier of the first (N+1).sup.th level controller, an identifier of a target node, and a first transmission path, wherein the first transmission path comprises a source node and a first boundary node belonging to the first (N+1).sup.th level controller, wherein the first Nth level controller is further configured to: receive the sixth message from the first (N+1).sup.th level controller; send a message for acquiring a second transmission path to a third (N+1).sup.th level controller belonging to the first N.sup.th level controller, wherein the second transmission path comprises the target node and a second boundary node belonging to the third (N+1).sup.th level target controller; determine a first backbone transmission path in response to the first boundary node and the second boundary node being coupled, wherein the first backbone transmission path comprises the source node, the first boundary node, the second boundary node, and the target node, and wherein the first (N+1).sup.th level controller is further configured to: receive the first backbone transmission path from the first N.sup.th level controller; determine a sub-transmission path of the first backbone transmission path; and instruct each node in the sub-transmission path to sequentially transmit the data from the source node to the target node.
7. The SDN system of claim 6, wherein the first N.sup.th level controller is further configured to: determine a third boundary node coupled to the first boundary node and a fourth boundary node coupled to the second boundary node in response to the second boundary node and the first boundary node not being connected; and determine a second primary backbone transmission path, wherein the second primary backbone transmission path comprises each of the source node, the first boundary node, the second boundary node, the target node, the third boundary node, and the fourth boundary node in response to the third boundary node and the fourth boundary node belonging to a fourth (N+1).sup.th level controller.
8. The SDN system of claim 1, wherein the first N.sup.th level controller is further configured to send a first broadcast message to the first (N+1).sup.th level controller, wherein the first broadcast message is used to acquire the status information of the first (N+1).sup.th level controller and the status information of the boundary node of the first (N+1).sup.th level controller, and wherein the first (N+1).sup.th level controller is further configured to: return, based on the first broadcast message, the status information of the first (N+1).sup.th level controller to the first N.sup.th level controller; send the first broadcast message to boundary nodes belonging to the first (N+1).sup.th level controller to permit the first (N+1).sup.th level controller to receive status information of the boundary nodes; and send the received status information of the boundary nodes to the first N.sup.th level controller.
9. A software defined network (SDN) controller, wherein the SDN controller is a first N.sup.th level controller, wherein N is an integer greater than or equal to 1, and wherein the first N.sup.th level controller comprises: at least one processor; a non-transitory media coupled to the at least one processor, wherein the non-transitory media is readable by the at least one processor, wherein the non-transitory media stores instructions that when executed by the at least one processor, cause the at least one processor to be configured to: receive a first message from a first (N+1).sup.th level controller belonging to the N.sup.th level controller when the first message comprises an identifier of a node belonging to a different (N+1).sup.th level controller based on status information of each node that is managed by the first (N+1).sup.th level controller and that belongs to the first (N+1).sup.th level controller; and perform decision processing based on status information of the first (N+1).sup.th level controller that is managed by the first N.sup.th level controller and status information of boundary nodes of the first (N+1).sup.th level controller that belong to the first N.sup.th level controller, wherein the first (N+1) .sup.th level controller belongs to the first N.sup.th level controller, and wherein a boundary node of the first (N+1).sup.th level controller belongs to the first (N+1).sup.th level controller and couples to a node belonging to a different (N+1).sup.th level controller.
10. A software defined network (SDN) controlling method, comprising: receiving, by a first (N+1).sup.th level controller, a first message from a node belonging to the (N+1).sup.th level controller, wherein N is an integer greater than or equal to 1, and wherein the first message comprises an identifier of the node sending the first message; sending, by the first (N+1).sup.th level controller, a second message to a first N.sup.th level controller to which the first (N+1).sup.th level controller belongs in response to determining the first message is a cross-domain message comprising an identifier of a node belonging to a second (N+1).sup.th level controller; sending, by first the (N+1).sup.th level controller, a third message to the first N.sup.th level controller based on the first message being a data transmission request message comprising an identifier of a node not belonging to the (N+1).sup.th level controller, wherein the third message comprises each of an identifier of the first (N+1).sup.th level controller, an identifier of a target node, and a first transmission path, and wherein the first transmission path comprises a source node and a first boundary node belonging to the same first (N+1).sup.th level controller; receiving, by the first (N+1).sup.th level controller, a first backbone transmission path from the first N.sup.th level controller to which the first (N+1).sup.th level controller belongs; determining, by the first (N+1).sup.th level controller, a sub-transmission path of the first backbone transmission path; and instructing each node in the sub-transmission path to sequentially transmit the data from the source node to the target node.
11. The SDN controlling method of claim 10, wherein sending the first message to the first N.sup.th level controller comprises: adding, by the first (N+1).sup.th level controller, an identifier of the first (N+1).sup.th level controller to the first message, to obtain a fourth message in response to the received first message comprising an identifier of a third (N+1).sup.th level controller; and sending, by the first (N+1).sup.th level controller, the fourth message to the first N.sup.th level controller.
12. The SDN controlling method of claim 10, further comprising: receiving, by the first (N+1).sup.th level controller, a first broadcast message from the first N.sup.th level controller; returning, by the first (N+1).sup.th level controller, based on the first broadcast message, status information of the first (N+1).sup.th level controller to the first N.sup.th level controller; sending, by the first (N+1).sup.th level controller, the first broadcast message to boundary nodes belonging to the first (N+1).sup.th level controller such that the boundary nodes return status information of the boundary nodes to the first (N+1).sup.th level controller; and sending, by the first (N+1).sup.th level controller, the received status information of the boundary nodes to the first N.sup.th level controller.
13. A software defined network (SDN) controlling method, comprising: receiving, by a first N.sup.th level controller, a first message from a first (N+1).sup.th level controller belonging to the N.sup.th level controller in response to determining the first message comprises an identifier of a node belonging to a different (N+1).sup.th level controller based on status information of each node that is managed by the first (N+1).sup.th level controller and that belongs to the first (N+1).sup.th level controller; and performing decision processing based on status information of the first (N+1).sup.th level controller that is managed by the first N.sup.th level controller and that belongs to the first N.sup.th level controller and status information of boundary nodes of the first (N+1).sup.th level controller belonging to the first N.sup.th level controller, wherein a boundary node of the first (N+1).sup.th level controller belongs to the first (N+1).sup.th level controller and couples to a node belonging to a different (N+1).sup.th level controller.
14. The SDN controlling method of claim 13, wherein performing the decision processing comprises determining a backbone topology of an SDN system.
15. The SDN controlling method of claim 13, wherein performing the decision processing comprises determining a backbone transmission path of data transmission.
16. The SDN controlling method of claim 13, wherein performing the decision processing comprises: updating the status information of the first (N+1).sup.th level controller that is managed by the first N.sup.th level controller and that belongs to the first N.sup.th level controller; and updating the status information of the boundary nodes of the first (N+1).sup.th level controller belonging to the first N.sup.th level controller.
17. The SDN controller of claim 9, wherein the at least one processor is configured to add an identifier of the first (N+1).sup.th level controller to the first message to obtain a second message in response to the received first message comprising an identifier of a third (N+1).sup.th level controller, wherein the sending port sends the second message to the first N.sup.th level controller, and wherein the first N.sup.th level controller is further configured to: receive a plurality of third messages from each (N+1).sup.th level controller belonging to the first N.sup.th level controller; and determine a backbone topology of an SDN system based on the plurality of third messages; and determine a backbone transmission path of data in the SDN system based on the backbone topology.
18. The SDN controller of claim 17, wherein the sending port separately sends a fourth message to the first N.sup.th level controller and a node belonging to the first (N+1).sup.th level controller, wherein the fourth message comprises an identifier of the node to which the fourth message is sent and the identifier of the first (N+1).sup.th level controller, and wherein the first N.sup.th level controller is further configured to: receive a fifth message from a sending port of the first (N+1).sup.th level controller; and determine the backbone topology of the SDN system based on the third messages and the fourth message that comprise an identifier of a same node to determine the backbone transmission path of the data in the SDN system based on the backbone topology of the SDN system.
19. The SDN controller of claim 9, wherein the processor is configured to update the status information of a node sending the first message based on the first message, wherein the first message comprises the status information, wherein the first N.sup.th level controller receives the first message when the first message comprises status information of the node, wherein the node is a boundary node of the first (N+1).sup.th level controller, and wherein the first N.sup.th level controller is further configured to update the status information of the boundary node of the first (N+1).sup.th level controller based on the first message.

Patent number 10972357
Exemplary claim 1
1. A software defined network (SDN) system, comprising: a second (N+1)th level controller, wherein N is a positive integer greater than or equal to 1; a first (N+1)th level controller, wherein the first (N+1)th level controller is configured to: receive a first message from a first node belonging to the first (N+1)th level controller, wherein the first message comprises an identifier of the first node; send a second message to a first Nth level controller to which the first (N+1)th level controller belongs in response to determining that the first message is a cross-domain message comprising an identifier of a second node belonging to the second (N+1)th level controller; and the first Nth level controller configured to: receive the second message from the first (N+1)th level controller; and perform decision processing according to first status information of the first (N+1)th level controller and second status information of boundary nodes of the first (N+1)th level controller, wherein a boundary node of the first (N+1)th level controller connects to a node that belongs to the second (N+1)th level controller.
2. The SDN system of claim 1, wherein the first (N+1)th level controller is further configured to add an identifier of the first (N+1)th level controller to the first message to obtain the second message in response to receiving the first message, wherein the first message comprises an identifier of the second (N+1)th level controller, and wherein the first Nth level controller is further configured to: receive a plurality of second messages from each of the (N+1)th level controllers that belongs to the first Nth level controller; determine a backbone topology of the SDN system based on the second messages; and determine a backbone transmission path of data in the SDN system based on the backbone topology.
3. The SDN system of claim 2, further comprising a (N−1)th level controller, wherein the first Nth level controller belongs to the (N−1)th level controller, wherein N is an integer greater than 1, and wherein the first Nth level controller is further configured to: replace the identifier of the second (N+1)th level controller in the second message with an identifier of the first Nth level controller to obtain a third message based on the second message not belonging to the first Nth level controller; and send the third message to the (N−1)th level controller to which the Nth level controller belongs, wherein the (N−1)th level controller is configured to: receive the third message from the first Nth level controller; determine the backbone topology of the SDN system according to the third message; and determine the backbone transmission path of the data in the SDN system according to the backbone topology of the SDN system.
4. The SDN system of claim 2, wherein the first (N+1)th level controller is further configured to separately send a fourth message to the first Nth level controller and a node that belongs to the first (N+1)th level controller, wherein the fourth message comprises an identifier of the node to which the fourth message is sent and the identifier of the first (N+1)th level controller, and wherein the first Nth level controller is further configured to: receive the fourth message from the first (N+1)th level controller; determine the backbone topology of the SDN system based on the second message and the fourth message that comprise an identifier of a same node; and determine the backbone transmission path of the data in the SDN system based on the backbone topology of the SDN system.
5. The SDN system of claim 1, wherein the first message comprises the first status information, and wherein the first (N+1)th level controller is further configured to: update the first status information, which is comprised in the second message, of the first node based on the first message; and send the second message to the first Nth level controller based on the first message comprising the first status information of the first node, wherein the first node is a boundary node of the first (N+1)th level controller, and wherein the first Nth level controller is further configured to update the first status information of the boundary node of the first (N+1)th level controller based on the second message.
6. The SDN system of claim 1, wherein the first (N+1)th level controller is further configured to send a fifth message to the first Nth level controller in response to the first message being a data transmission request message and comprising an identifier of a node that does not belong to the first (N+1)th level controller, wherein the fifth message comprises an identifier of the first (N+1)th level controller, an identifier of a target node, and a first transmission path, wherein the first transmission path comprises a source node and a first boundary node that belongs to the first (N+1)th level controller, and wherein the first Nth level controller is further configured to: receive the fifth message from the first (N+1)th level controller; send a message for acquiring a second transmission path to a third (N+1)th level controller that belongs to the first Nth level controller, wherein the second transmission path comprises the target node and a second boundary node that belongs to the third (N+1)th level target controller; and determine a first backbone transmission path in response to the first boundary node and the second boundary node being connected, wherein the first backbone transmission path comprises the source node, the first boundary node, the second boundary node, and the target node, and wherein the first (N+1)th level controller is further configured to: receive the first backbone transmission path from the first Nth level controller; determine a sub-transmission path of the first backbone transmission path; and instruct each node in the sub-transmission path to sequentially transmit the data from the source node to the target node.
7. The SDN system of claim 6, wherein the first Nth level controller is further configured to: determine whether the second boundary node is connected to the first boundary node; determine a third boundary node and a fourth boundary node in response to the second boundary node and the first boundary node not being connected, wherein the third boundary node is connected to the first boundary node and the fourth boundary node is connected to the second boundary node; and determine a second primary backbone transmission path in response to the third boundary node and the fourth boundary node belonging to a fourth (N+1)th level controller, wherein the second primary backbone transmission path comprises the source node, the first boundary node, the second boundary node, the target node, the third boundary node, and the fourth boundary node.
8. The SDN system of claim 1, wherein the first Nth level controller is further configured to send a first broadcast message to the first (N+1)th level controller, wherein the first broadcast message is used to acquire the status information of the first (N+1)th level controller and the status information of the boundary node of the first (N+1)th level controller, and wherein the first (N+1)th level controller is further configured to: return, based on the first broadcast message, the status information of the first (N+1)th level controller to the first Nth level controller; send the first broadcast message to boundary nodes that belong to the first (N+1)th level controller such that the boundary nodes return their status information to the first (N+1)th level controller; and send the status information of the boundary nodes to the first Nth level controller.
9. A first (N+1)th level controller, wherein N is an integer greater than or equal to 1, and wherein the first (N+1)th level controller configured to: receive a first message from a first node that belongs to the first (N+1)th level controller, wherein the first message comprises an identifier of the first node sending the first message; and send a second message to a first N.sup.th level controller to which the first (N+1).sup.th level controller belongs in response to determining that the first message is a cross-domain message comprising an identifier of a second node belonging to a second (N+1)th level controller.
10. A software defined network (SDN) controlling method implemented by a first (N+1)th level controller, comprising: receiving a first message from a first node that belongs to the first (N+1)th level controller, wherein N is an integer greater than or equal to 1, and wherein the first message comprises an identifier of the first node; and sending a second message to a first Nth level controller to which the first (N+1).sup.th level controller belongs in response to determining that the first message is a cross-domain message comprising an identifier of a second node belonging to a second (N+1)th level controller.
11. The SDN controlling method of claim 10, wherein sending the second message to the first Nth level controller comprises: adding an identifier of the first (N+1)th level controller to the first message to obtain the second message in response to the first message comprising an identifier of the second (N+1)th level controller; and sending the second message to the first Nth level controller.
12. The SDN controlling method of claim 10, further comprising: sending a fifth message to the first Nth level controller in response to the first message being a data transmission request message and comprising an identifier of a node that does not belong to the first (N+1)th level controller, wherein the fifth message comprises an identifier of the first (N+1)th level controller, an identifier of a target node, and a first transmission path, and wherein the first transmission path comprises a source node and a first boundary node that belong to the same first (N+1)th level controller; receiving a first backbone transmission path from the first Nth level controller to which the first (N+1)th level controller belongs; determining a sub-transmission path of the first backbone transmission path; and instructing each node in the sub-transmission path to sequentially transmit the data from the source node to the target node.
13. The SDN controlling method of claim 10, further comprising: receiving a first broadcast message from the first Nth level controller; returning based on the first broadcast message, status information of the first (N+1)th level controller to the first Nth level controller; sending the first broadcast message to boundary nodes that belong to the first (N+1)th level controller such that the boundary nodes return their status information to the first (N+1)th level controller; and sending the status information to the first Nth level controller.
14. A software defined network (SDN) controlling method implemented by a first Nth level controller, comprising: receiving a second message from a first (N+1)th level controller in response to a first message comprising an identifier of a node that belongs to a second (N+1)th level controller, wherein the first (N+1)th level controller belongs to the Nth level controller; and performing decision processing based on status information of the first (N+1)th level controller and status information of boundary nodes of the first (N+1)th level controller, wherein a boundary node of the first (N+1)th level controller belongs to the first (N+1)th level controller and connects to a node that belongs to a different (N+1)th level controller.
15. The SDN controlling method of claim 14, wherein the performing comprises one of: determining a backbone topology of a SDN system, determining a backbone transmission path of data transmission, or updating the status information of the first (N+1)th level controller that is managed by the first Nth level controller and that belongs to the first Nth level controller and the status information of the boundary nodes of the first (N+1)th level controller that belong to the first Nth level controller.
16. The first (N+1)th level controller of claim 9, wherein the instructions further cause the first (N+1)th level controller to add an identifier of the first (N+1)th level controller to the first message to obtain the second message in response to the first message comprising an identifier of the second (N+1)th level controller, wherein the sending port is configured to send the second message to the first Nth level controller, and wherein the first Nth level controller is further configured to: receive a plurality of second messages from each (N+1)th level controller that belongs to the first Nth level controller; and determine a backbone topology of a SDN system based on the second messages to determine a backbone transmission path of data in a SDN system based on the backbone topology.
17. A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a first (N+1)th level controller to: receive a first message from a first node that belongs to the first (N+1)th level controller, wherein N is an integer greater than or equal to 1, and wherein the first message comprises an identifier of the first node; and send a second message to a first Nth level controller that belongs to the first (N+1).sup.th level controller in response to determining that the first message is a cross-domain message comprising an identifier of a second node belonging to a second ((N+1)th level controller.
18. A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a first (N+1)th level controller to: receive a second message from a first (N+1)th level controller in response to a first message comprising an identifier of a node that belongs to a different (N+1)th level controller, wherein the first (N+1)th level controller belongs to the Nth level controller; and perform decision processing based on status information of the first (N+1)th level controller and status information of boundary nodes of the first (N+1)th level controller that belong to the first Nth level controller, wherein a boundary node of the first (N+1)th level controller belongs to the first (N+1)th level controller and connects to a node that belongs to a different (N+1)th level controller.
19. The SDN system of claim 1, wherein the first status information and the second status information comprises one or more of port status information, flow table status information, or capability information.
20. The first (N+1)th level controller of claim 9, further configured to update status information, which is comprised in the first message, of the first node based on the first message, wherein the status information comprises one or more of port status information, flow table status information, or capability information.
21. The SDN controlling method of claim 13, wherein the status information comprises one or more of port status information, flow table status information, or capability information.
22. The SDN controlling method of claim 14, wherein the status information comprises one or more of port status information, flow table status information, or capability information.

Claims 1-20 will be allowed upon receiving a Terminal disclaimer from the applicant’s representative.

The prior art dost not teach and suggest the combination steps of a first Nth level controller; and a first (N+1)th level controller configured to: receive a first message from a first node belonging to the first (N+1)th level controller, wherein the first message comprises an identifier of the first node; and send a second message to the first Nth level controller to which the first (N+1)th level controller belongs in response to determining that the first message is a cross-domain message comprising an identifier of a second node belonging to a second (N+1)th level controller, wherein N is a positive integer greater than or equal to 1, wherein the first Nth level controller is configured to: receive the second message from the first (N+1)th level controller; and perform decision processing according to first status information of the first (N+1)th level controller and second status information of a boundary node of the first (N+1)th level controller, wherein the boundary node of the first (N+1)th level controller connects to a node that belongs to a different (N+1)th level controller.

Other embodiments of other independent claims meet also reasons for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454